DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/2/21, with respect to The Requirement for Unity of Invention have been fully considered and are persuasive.  The Restriction of Claims 15-16, 19-21, and 35-49 has been withdrawn. 
Allowable Subject Matter
Claims 15-16, 19-21, and 35-50 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 15, the prior art of record does not anticipate or render obvious the limitations: “said locking device, in a fully engaged state of said locking device and said stop, precisely defines a distance between said stop and a contact point of said locking device and said outer conductor, and an axial position of said locking device relative to said outer conductor definitively defines a diameter of said contact portion at a free end of said contact portion”.  
Claims 16, 19-21, 35, and 50 include all the limitations of claim 15 and are therefore also allowable.

With regard to claim 36, Blew teaches, as shown in figure 9: “An electrical connector 100A, comprising: an outer conductor 130A; Page 3 of 15Application No. 16/313,532ROSE-0039-US Submission dated March 2, 2021 an inner conductor 12 coaxial to said outer conductor 130A; a locking device 150A; and a stop (on 120A adjacent to the right end of 150A in figure 9)…  
Blew does not teach: “wherein a contact portion of said outer conductor is resiliently compressible in a radially inward direction”.
In the same field of endeavor before the effective filing date of the claimed invention, Yoshida teaches, as shown in figure 4A: “wherein a contact portion 73a of said outer conductor 73 is resiliently compressible in a radially inward direction”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Yoshida with the invention of Blew in order to connect the outer conductor of the cable 71 to the connector.
Neither Blew nor Yoshida teach: “said locking device comprises an engagement portion and a clamping portion adjustably positionable relative to said engagement portion, said engagement portion engages said stop… and a position of said clamping portion relative to said outer conductor definitively defines a diameter of said contact portion at a free end of said contact portion”.  The prior art of record does not anticipate or render obvious all the limitations of claim 36.  Claim 36 is therefore allowable.
Claims 37-44 include all the limitations of claim 36 and are therefore also allowable.

With regard to claim 45, Blew teaches, as shown in figure 9: “An electrical connector 100A, comprising: an outer conductor 130A; an inner conductor 12 coaxial to said outer conductor 130A; a locking device 150A; and a stop (on 120A adjacent to the right end of 150A in figure 9)… said stop limits a motion of said locking device 150A in an axial direction (left-right in figure 9) relative to said outer conductor”.
	Blew does not teach: “wherein a contact portion of said outer conductor is resiliently compressible in a radially inward direction”.
	In the same field of endeavor before the effective filing date of the claimed invention, Yoshida teaches, as shown in figure 4A: “wherein a contact portion 73a of said outer conductor 73 is resiliently compressible in a radially inward direction”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Yoshida with the invention of Blew in order to connect the outer conductor of the cable 71 to the connector.
Page 5 of 15Application No. 16/313,532ROSE-0039-USNeither Blew nor Yoshida teaches: “said locking device comprises an engagement portion, a clamping portion and an intermediate portion that interconnects said engagement portion and said clamping portion… a position of said clamping portion relative to said outer conductor definitively defines a diameter of said contact portion at a free end of said contact portion, said intermediate portion engages said outer conductor in a manner than inhibits rotation of said intermediate portion relative to said outer conductor, said engagement portion is rotatable relative to said intermediate portion”.  The prior art of record does not anticipate or render obvious all the limitations of claim 45.  Claim 45 is therefore allowable.
Claims 46-49 include all the limitations of claim 45 and are therefore also allowable.
Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        March 11, 20218
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831